Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
This Office Action is submitted as an update to the Notice of Allowance filed on 10/27/2021. Applicant has submitted an IDS before payment of the issue fee. Applicants’ IDS submission is proper and the IDS filed on 12/17/2021 is considered. 
Claims 1, 3-7 and 9-11 are pending in the instant application and are still found to be allowable.

Information Disclosure Statement
The information disclosure statements (IDS) dated 12/17/2021 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, except where noted.  Accordingly, the IDS documents have been placed in the application file and the information therein has been considered as to the merits. The references cited in the above IDS documants do not contain disclosure which affects the allowability of the instant application. As indicated in the Notice of Allowance filed on 10/27/2021, and re-iterated below, the following is an examiner's statement of reasons for allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does suggest: 1) generally treating respiratory infections, such as coronaviruses, by administering human milk oligosaccharides, as per McConnell et al. (US 2018/0036327, reference of record, ¶0003, 0007) and 2) generally treating viral infection, such as coronaviruses, by administering a derivatized nuclease, wherein said derivatization is with fucosyllactose, as per Applebaum et al. (US 2009/0047272, reference of record, ¶0100, Claim 83), However, the prior art is silent on treating the instantly claimed specific corona viruses (e.g. COVID-19) by administering a composition specifically comprising at least 60% w/w 2’-fucosyllactose. 

Conclusion
Accordingly, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE R MILLER whose telephone number is (571)272-6146.  The examiner can normally be reached on M-F 7:00-3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DALE R MILLER/Primary Examiner, Art Unit 1623